Judgment unanimously affirmed. Memorandum: County Court properly revoked the sentence of probation based upon defendant’s admitted failure to make restitution payments (see, People v Holmes, 226 AD2d 1122, lv denied 88 NY2d 966). There was no need for the court to conduct further inquiry into defendant’s ability to pay in view of the repeated assurances of defendant that he was able to make the required payments. Defendant’s challenges to the amount and terms of the restitution fixed by the court as a condition of the original sentence of probation are not properly before us on this appeal from the judgment revoking that sentence and resentencing defendant (see, People v Holmes, supra).
Defendant was resentenced to consecutive terms of incarceration of 2 to 6 years. In our view, the imposition of consecutive terms did not render the sentence unduly harsh or severe. (Appeal from Judgment of Onondaga County Court, Burke, J.— Violation of Probation.) Present—Denman, P. J., Green, Doerr, Balio and Boehm, JJ.